DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene (US 2013/0019500).
As seen at least in figures 2 and 3, Greene teaches the upper (30) for an article of footwear (10) including a backing layer (top layer of upper, e.g. 410); a ribbon layer (65, 59) comprising a ribbon element (65) including a straight ribbon section and a curved ribbon section (as seen at least in figure 3); and a securing thread (e.g. 441) stitched through the ribbon layer and the backing layer, the securing thread securing the ribbon layer to the backing layer; wherein the securing thread has a high ratio of length to diameter to provide a one-dimensional appearance and the ribbon element possess a width that is greater than a thickness to provide a two-dimensional appearance as seen at least in figure 4. 


    PNG
    media_image1.png
    642
    894
    media_image1.png
    Greyscale
 Regarding claim 11, the curved ribbon section of the ribbon element forms a turn providing a substantial change in the ribbon element direction, thereby allowing the ribbon element to wind back and forth within the ribbon layer as seen in figure 3. Regarding claim 12, a lace loop including a looped ribbon element (59) extending beyond the backing layer to form an open loop operable to retain a lace as seen at least in figure 4.  Regarding claim 13, the looped ribbon element comprises a first straight ribbon section, a curved ribbon section, and a second straight ribbon section; wherein the first straight ribbon section, the curved ribbon section, and the second straight ribbon section cooperate to define the open loop.  Regarding claim 14 an embroidered portion (sewn portion) across the first straight ribbon section and the second straight ribbon section of the looped ribbon element, wherein the curved ribbon section of the looped ribbon element is spaced apart from the embroidered portion.  Regarding claim 15,  wherein the ribbon element is a first ribbon element and wherein the ribbon layer is a first ribbon laver, and wherein the straight ribbon section of the first ribbon element is oriented in a first direction; and the upper further comprises another ribbon element positioned onto the backing layer and the first ribbon layer to form a second ribbon layer, wherein the second ribbon layer includes a plurality of straight ribbon sections that are oriented in a second direction that is different from the first direction as seen in figure 3. Regarding claim 16,  an additional ribbon element positioned onto the backing layer, the first ribbon layer, and the second ribbon layer to form a third ribbon layer, wherein the third ribbon layer includes a plurality of straight ribbon sections that are oriented in a third direction that is different from the first direction and the second direction. Regarding claim 17, the ribbon element comprises a plurality of curved sections and a plurality of straight sections, the plurality of curved sections being located along peripheral edges of the upper.  Regarding claim 18, an embroidered border element formed over the curved ribbon section.  Regarding claim 19, Green teaches the upper (30) for an article of footwear (10) comprising: a self-supporting embroidered structure formed of thread ; and a first ribbon layer comprising a ribbon element including a straight ribbon section and a curved ribbon section; wherein the thread possesses a high ratio of length to diameter to provide a one- dimensional appearance and each ribbon element possess a width that is greater than a thickness to provide a two-dimensional appearance as seen at least in figure 3.  Regarding claim 20, a second ribbon layer including another ribbon element having a straight ribbon section and a curved ribbon section, the second ribbon layer overlapping the first ribbon layer. 


    PNG
    media_image2.png
    642
    900
    media_image2.png
    Greyscale
 Regarding claim 21, Greene teaches an upper (30) for an article of footwear (10) including a first ribbon layer comprising a ribbon element laid onto a backing layer, wherein the ribbon element includes a plurality of straight ribbon sections oriented in a first direction; a thread stitched through the ribbon element to attach the ribbon element in place on the backing layer; and a second ribbon layer comprising another ribbon element laid onto the backing layer and the first ribbon layer; wherein the second ribbon layer includes a plurality of straight ribbon sections oriented in a second direction that is different from the first direction; and wherein the plurality of straight ribbon sections of the first ribbon layer and the plurality of straight ribbon sections of the second ribbon layer have a width that is greater than a thickness to provide a two-dimensional appearance.  Regarding claim 22, the ribbon element forming the first ribbon layer includes a plurality of curved sections where the ribbon element changes direction.  Regarding claim 23, the plurality of curved sections are located along peripheral edges of the upper.  Regarding claim 24, the second direction is approximately along a longitudinal direction of the upper. Regarding claim 25, a third ribbon layer comprising at least one additional ribbon element laid onto the backing layer, the first ribbon layer, and the second ribbon layer; wherein the third ribbon layer includes a plurality of straight ribbon sections oriented in a third direction that is different from the first direction and the second direction.  Regarding claim 26, wherein the orientations of the plurality of straight ribbon sections of the first ribbon layer, the second ribbon layer, and the third ribbon layer form openings between adjacent straight ribbon sections. Regarding claim 27,  the third ribbon layer comprises three ribbon elements, including a first ribbon element associated with a forefoot portion of the upper, a second ribbon element associated with a lateral side of the upper, and a third ribbon element associated with a medial side of the upper.  Regarding claim 28, the backing layer is configured to be removeable after the first ribbon layer and the second ribbon layer are laid down.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Greene.

Greene does not teach the specific ribbon width of between approximately 2 millimeters and approximately 6 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different widths for Greene’s ribbons including between approximately 2 millimeters and approximately 6 millimeters in order to optimize the aesthetic appeal of the shoe upper. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw